Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.
 
DETAILED ACTION
	The following NON-FINAL Office Action is in response to communication filed on 03/05/2021 regarding application 16/131,771.

Status of Claims
	Claim(s) 1-2, 5-9, 12-16, and 19-20 are currently pending and are rejected as follows.

Response to Arguments – 101 Rejection
	Applicant’s arguments in regards to the previously applied 101 rejection have been fully considered but are not deemed fully persuasive.
	Applicant argues that the claims recite enough additional elements, including the addition of natural language processing, such that they are no longer directed towards an abstract idea. 


Response to Amendments – 103 Rejection
Applicant’s arguments in regards to the previously applied prior art rejection are rendered moot in view of the newly amended rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-2, 5-9, 12-16, and 19-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is/are directed towards a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 1, 5-9, 12-16, and 19-20 are directed towards a method of analyzing an individual's social media platforms, determining a user's sentiment, and predicting a user's 
Under Step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one or more of the statutory classes. In the instant case, Claim 1 is directed towards a method comprising at least one step. Claim 8 is directed towards a computer program product which falls under the product category. Claim 15 is directed towards a computer system which falls under the product category. Accordingly, these fall within the four statutory categories of invention (method and product) and will be further analyzed under Step 2 of the Alice/Mayo framework.
Under Step 2A, Prong One, of the Alice/Mayo framework, it must be considered whether the claims are "directed to" an abstract idea. That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a particular application.
Regarding representative independent claims 1, 8, and 15 the claim sets forth an invention for the analyzing an individual's social media platforms, determining a user's sentiment, and predicting a user's response to feedback based on the sentiment in the following limitations:
Collecting…,user data for an identified user across one or more social media platforms
Determining…that not enough data has been collected to analyze
Generating…a message to the identified user, wherein the message solicits an interaction from the identified user
After receiving a response from the identified user and to the message, adding by the computing device, the response to the collected user data to form updated user data
Determining…a user sentiment for the identified user to one or more topics within the updated user data, wherein the determining comprises the computing device performing natural language processing techniques on the updated user data
Determining…one or more probabilities that the identified user will, in their behavior, respond better to positive feedback than to negative feedback in various situations, wherein the determining the one or more probabilities is based on the determined user sentiment that was determine by the performing of…techniques on the collected user data.
Receiving…a request for advice generation regarding the identified user and a particular situation
Generating ... a situational model indicating the one or more probabilities with respect of the identified user and the particular situations
Presenting ... the situational model
Generating ... a recommendation for motivating the user, wherein the generating the recommendation is based on the determined one or more probabilities, and wherein the recommendation comprises a suggestion to use at least one of positive feedback and negative feedback for motivating the identified user; and
Presenting ... the recommendation

	Independent claims 1, 8, and 15 recite the following additional elements:
A computing device
A computer-readable storage medium having program instructions
Natural language processing
A processor

These additional elements, considered both individually and as an ordered pair do no more than generally link use of the abstract idea to a particular technological environment or field of use. These elements are also mere instructions designed to implement the abstract idea ("apply it") on a computer (See MPEP 2106.05(f)). These elements are recited with a high degree of generality, and the specification sets forth the general purpose nature of the technologies required to implement the invention (emphasis added).
Support for this can be found in paragraph(s) 31, 47, 51, and 52.
Under Step 2B, eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e. whether any additional element, or combination of additional elements, adds an inventive concept to the claim (MPEP 2106.05) as explained with respect to Step 2A, Prong Two, there are several additional elements. The computing system, processor, memory, natural language processing and computer readable medium are at best, the equivalent of merely adding the words "apply it" to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept (MPEP 2106.05(f)). Claims that amount to nothing more than instructions to apply the abstract idea using a generic computer do not render an abstract idea eligible. Even when considered in combination, these additional elements 
Dependent claims 2, 5-7, 9, 12-14, 16, and 19-20 recite further limitations such as; generating a visual model (Claim(s) 2, 9, and 16), specifying social media interactions (Claim(s) 5-6, 12-13, and 19-20), and specifying probability models (Claim(s) 7, and 14) and are thus further rejected for the reasons stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim(s) 1-2, 5-6, 8-9, 12-13, 15-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grom (Us 2017/0308795 A2) in view of Sahin (US 2015/0223731 A1) and further in view of Soundar (US 2016/0212266 A1).

Claim(s) 1 8, and 15 –
	Grom teaches the following limitations:
A computer program product for improving efforts to motivate, the computer program product comprising: (Grom: Paragraph 494, "Computer programs based on the written descriptions ... ")
computer system comprising, a processor, a computer readable storage medium, and program instructions stored on the computer readable storage medium wherein the program instructions are executable by the processor to cause the computer system to perform a method comprising: (Grom: Paragraph 8, " ... system may comprise at least one processor. .. and a memory storing the instructions ... ")
Collecting, by a computing device, user data for an identified user across one or more social media platforms (Grom: Paragraph 19," ... configured to access a legislator database that includes legislative communication addresses of legislative personnel scraped from the Internet and divided into a plurality of 
Determining, by the computing device, a user sentiment for the identified user to one or more topics within the updated user data, wherein the determining comprises the computing device performing natural language processing techniques on the updated user data (Grom: Paragraph 442, " ... text analysis module may determine a sentiment of a comment ... may include a stance, position, or an argument, or general disposition toward the multi-sectioned policy document. .. ") Examiner interprets the text analysis module to be equivalent to natural language processing as it is described in applicant’s specification
Determining, by the computing device, one or more probabilities that the identified user will, in their behavior, respond better to…feedback in various situations, wherein the determining the one or more probabilities is based on the determined user sentiment that was determine by the performing of natural language processing techniques on the collected user data. (Grom: Paragraph 264, " ... models successively updated by a first user may have versions, each version representing a single piece of feedback ... " Paragraph 266, " ... a position may be an indication of the user's position on the issue ... "; Paragraph 267, " ... may provide feedback on the thresholds ... such as that a probability of a sponsor voting yes with less than 70% means they will vote note .. "; Paragraph 275, " ... one legislator will vote yes on a given bill, may result in the updating of the 
Receiving, by the computing device, a request for advice generation regarding the identified user and a particular situation (Grom: Paragraph 266, " ... acquisition or generation of a target piece of data or analysis, and may be applied to the target at the time it is acquired, or at any point later, such as on user request.")
Generating, by the computing device, a situational model indicating the one or more probabilities with respect of the identified user and the particular situations (Grom: Paragraph I 06, “...a "model" may refer to any function or operator that represents an association between an input feature vector(s) and an output prediction and/or likelihood ...if a policymaker is casting a vote, there may be at least two possible outcomes: the policymaker votes yes (e.g., "yea"), or the policymaker votes no (e.g., "nay"). Further, in the context of a prediction, a "likelihood" may refer to a probability that the prediction will be fulfilled.")
Presenting, by the computing device the situational model (Grom: Paragraph 18, " ... the alignment position data corresponding to relative positions of each of the plurality of policymakers on each of the plurality of selected issues, and transforming the alignment position data into a graphical display that presents the 
Generating, by the computing device a recommendation for motivating the user, wherein the generating the recommendation is based on the determined one or more probabilities, and wherein the recommendation comprises a suggestion to use at least one of positive feedback and negative feedback for motivating the identified user; and (Grom: Paragraph 264, " ... models successively updated by a first user may have versions, each version representing a single piece of feedback ... " Paragraph 266, " ... a position may be an indication of the user's position on the issue ... "; Paragraph 267," ... may provide feedback on the thresholds ... such as that a probability of a sponsor voting yes with less than 70% means they will vote note .. "; Paragraph 275, " ... one legislator will vote yes on a given bill, may result in the updating of the predict outcome and likelihoods of the other legislators ... "; Paragraph 283, " ... feedback may be applied .. .increase the likelihood of passage for any bill introduced by a specific senator... feedback may be applied automatically ... "; Paragraph 331, " ... a "Recommended Action" may be presented to a user. .. increase likelihood of passage ... "; Paragraph 417, " ... may recommend two sets of actions to alter the assumption data ... but by contacting her and motivating her to vote yes, she would increase the success probability by 13% ... may generate an initial prediction of the user(s)' likelihood of supporting the bill ... assumption data may suggest that ... is currently 37% 
Presenting, by the computing device, the recommendation (Grom: Paragraph 331, “... a "Recommended Action" may be presented to a user. .. increase likelihood of passage ... "; Paragraph 417," ... may recommend two sets of actions to alter the assumption data ... but by contacting her and motivating her to vote yes, she would increase the success probability by 13% ... may generate an initial prediction of the user(s)' likelihood of supporting the bill ... assumption data may suggest that ... is currently 37% likely to vote affirmatively, but by contacting her... she would increase the success probability by 13% ... ")
Grom does not teach the messaging of a user, nor the recording of the result or the specified use of positive and negative feedback. Sahin, however, in analogous art of motivation and feedback usage, teaches the following.
Generating, by the computing device, a message to the identified user, wherein the message solicits an interaction from the identified user (Sahin: Paragraph 153, “the sentences and exchanges algorithm 536b may be used to automatically "respond" to the individual 502 through analysis of sentences verbalized by the individual 502 within audio data captured by the wearable data collection device 504 and selection of appropriate response conversation snippets based upon the analysis…”; Paragraph 221, “textual label "perform a bow", while a coaching pane 554 includes both a message 556 "bend forward keep the ball in the track" as well as an animated illustration 558. In operation, as the individual performs the 
After receiving a response from the identified user and to the message, adding by the computing device, the response to the collected user data to form updated user data (Sahin: Paragraph 210, “reaction of the user to the augmentation style is assessed and recorded…”)
... respond better to positive feedback than negative feedback ... (Sahin: Paragraph 213, “the user's reaction to the positive reinforcement feedback is ascertained and the user's preferences adjusted accordingly (816)…”; Paragraph 216, “the user's reaction to the negative feedback is ascertained and the user's preferences adjusted accordingly (822). As described above in relation to step 816 regarding positive reinforcement feedback, similar analysis and promotion/demotion of negative reinforcement mechanisms may be made to learn the most effective negative feedback mechanisms to use with the user…”)
Grom in view of Sahin does not teach the following, however, Soundar, in analogous art of sentiment analysis, teaches the following.
Determining, by the computing device, that not enough data has been collected to analyze (Soundar: Paragraph 57, “Minimum amount of data associated with a lead that allows a user to communicate with the lead via one or more communication modes, is referred to herein as the "minimum lead data." If enough data is not available as part of a lead data for the purpose including, but not limited to, communicating with the lead via one or more communication modes, conducting the necessary data analysis to learn one or more correlations among different 
Grom teaches a method of storing user data and providing recommendations for motivating individuals to obtain desired results based on stored sentiment analysis. Sahin teaches a method for the monitoring of users response to instructions and messages, and the recording of positive and negative feedback effects. Soundar teaches a method for the analyzing of individual sentiments based on available data. At the time of applicant’s filed invention one of ordinary skill in the art would have deemed it obvious to combine the methods of Grom with the teachings of Sahin as taught by Sahin (Paragraph 179, “…in some examples, may be presented to encourage a desired reaction to or interaction with the object, discourage an undesired reaction to or interaction with the object, and/or represent relative success in performing a task associated with the object…”). It would also be obvious to one of ordinary skill in the art to combine the methods of Grom in view of Sahin with the teachings of Soundar as taught by Soundar (Soundar: Paragraph 317, “improves adherence to best practices without increasing time and cost investment, and thereby improves the chances of favorable outcome of using the system…”)

Claim(s) 2, 9, and 16 -
	Grom in view of Sahin and Soundar teach the limitations of claims 1, 8, and 15.
	Grom further discloses the following:
Wherein the situational model comprises a visual model illustrating the one or more probabilities of the user's positive response (Grom: Paragraph 24, " ... transmit for display to the system user a visualization of the sentiment mapped to 

Claim(s) 5, 12, and 19 -
Grom in view of Sahin and Soundar teach the limitations of claims 1, 8, and 15.
	Grom further discloses the following:
Wherein user data comprises user engagement on the one or more social media platforms (Grom: Paragraph 455, " ... comments may be gathered form open internet sources ... and social media websites, or other data repositories ... ")


Claim(s) 6, 13, and 20 –
Grom in view of Sahin and Soundar teach the limitations of claims 1, 8, and 15.
	Grom further discloses the following:
Wherein the user sentiment is determined based on the user's interaction with online conversations on the one or more social media platforms (Grom: Paragraph 436, “... a comment may also include documents ... social media ... "; Paragraph 456, “... server may analyze the text data in order to determine a sentiment associated with each comment. .. ")



Claim(s) 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grom (Us 2017/0308795 A2) in view of Sahin (US 2015/0223731 A1) and further in view of Soundar (US 2016/0212266 A1), and von Davier (US 10,706,188 B1).

Claim(s) 7 and 14 –
Grom in view of Sahin and Soundar teach the limitations of claims 1, and 8
Grom in view of Sahin and Soundar do not teach an alternate probability model, however, von Davier discloses the following:
Generating, by the computing device, a probability model, the probability model comprising at least one of a latent class model and a regression model (von Davier: Column 5 lines 44-59, " ... can be estimated with this algorithm are latent class models, latent regression models ... ")

Grom teaches a method of storing user data and providing recommendations for motivating individuals to obtain desired results based on stored sentiment analysis. Sahin teaches a method for the monitoring of users response to instructions and messages, and the recording of positive and negative feedback effects. Soundar teaches a method for the analyzing of individual sentiments based on available data. Von Davier teaches a method for calculating response variables using latent class and regression models. At the time of applicant’s filed invention one of ordinary skill in the art would have deemed it obvious to combine the methods of Grom in view of Sahin and Soundar with the teachings of von Davier as taught by von Davier (von Davier: Column 5 line 60-Column 6 line 16, " .. .improves the functioning of a computer system 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407.  The examiner can normally be reached on Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624